 Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 1 of 23




Exhibit A to Affidavit of Dr.
      Stephen Levine
             (ECF No. 46-2)
        Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 2 of 23




Stephen B. Levine, M.D.                                                         Curriculum Vita


Brief Introduction
Dr. Levine is Clinical Professor of Psychiatry at Case Western Reserve University School of
Medicine. He is the solo author of four books, Sex Is Not Simple in 1989 (translated to German
in 1992 and reissued in English in 1997 as Solving Common Sexual Problems); Sexual Life: A
clinician’s guide in 1992; Sexuality in Midlife in 1998 and Demystifying Love: Plain talk for the
mental health professional in 2006; Barriers to Loving: A clinician’s perspective in October
2013. He is the Senior Editor of the first (2003), second (2010) and third (2016) editions of the
Handbook of Clinical Sexuality for Mental Health Professionals. Psychotherapeutic Approaches
to Sexual Problems: An Essential Guide For Mental Health Professionals will be published in the
fall 2019. He has been teaching, providing clinical care, and writing since 1973 and has
generated original research, invited papers, commentaries, chapters, and book reviews. He has
served as a journal manuscript and book prospectus reviewer for many years. He was co-director
of the Center for Marital and Sexual Health/ Levine, Risen & Associates, Inc. in Beachwood,
Ohio from 1992-2017. He and two colleagues received a lifetime achievement Masters and
Johnson’s Award from the Society for Sex Therapy and Research in March 2005.
Personal Information
   Date of birth 1/14/42
   Medical license no. Ohio 35-03-0234-L
   Board Certification 6/76 American Board of Neurology and Psychiatry
Education
   1963 BA Washington and Jefferson College
   1967 MD Case Western Reserve University School of Medicine
   1967-68 internship in Internal Medicine University Hospitals of Cleveland
   1968-70 Research associate, National Institute of Arthritis and Metabolic Diseases,
   Epidemiology Field Studies Unit, Phoenix, Arizona, United States Public Health Service
   1970-73 Psychiatric Residency, University Hospitals of Cleveland
   1974-77 Robert Wood Johnson Foundation Clinical Scholar
Appointments at Case Western Reserve University School of Medicine
   1973 - Assistant Professor of Psychiatry
   1979 - Associate Professor
   1982 - Tenure
   1985 - Full Professor
   1993 - Clinical Professor

                                          Page 1 of 22
          Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 3 of 23




Honors
   Summa Cum Laude, Washington & Jefferson
   Teaching Excellence Award - 1990 and 2010 (residency program)
   Visiting Professorships:
          Stanford University-Pfizer Professorship program (3 days) - 1995
          St. Elizabeth’s Hospital, Washington, DC - 1998
          St. Elizabeth’s Hospital, Washington, DC - 2002
   Named to America’s Top Doctors consecutively since 2001
   Invitations to present various Grand Rounds at Departments of Psychiatry and Continuing
   Education Lectures and Workshops
   Masters and Johnson Lifetime Achievement Award from the Society of Sex Therapy and
   Research, April 2005 along with Candace Risen and Stanley Althof
   2006 SSTAR Book Award for The Handbook of Clinical Sexuality for Mental Health
   Professionals: Exceptional Merit
   2018 - Albert Marquis Lifetime Achievement Award from Marquis Who’s Who. (exceling in
   one’s field for at least twenty years)
Professional Societies
   1971 - American Psychiatric Association; fellow
   2005 - American Psychiatric Association - Distinguished Life Fellow
   1973 - Cleveland Psychiatric Society
   1973 - Cleveland Medical Library Association
          1985 - Life Fellow
          2003 - Distinguished Life Fellow
   1974 - Society for Sex Therapy and Research
          1987-89 - President
   1983 - International Academy of Sex Research
   1983 - Harry Benjamin International Gender Dysphoria Association
          1997-98 - Chairman, Standards of Care Committee
   1994-99 - Society for Scientific Study of Sex
Community Boards
   1999-2002 - Case Western Reserve University Medical Alumni Association
   1996-2001 - Bellefaire Jewish Children’s Bureau

                                          Page 2 of 22
         Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 4 of 23




  1999-2001 - Physicians’ Advisory Committee, The Gathering Place (cancer rehabilitation)
Editorial Boards
  1978-80 Book Review Editor Journal Sex and Marital Therapy
  Manuscript Reviewer for:
         Archives of Sexual Behavior
         Annals of Internal Medicine
         British Journal of Obstetrics and Gynecology
         JAMA
         Diabetes Care
         American Journal of Psychiatry
         Maturitas
         Psychosomatic Medicine
         Sexuality and Disability
         Journal of Nervous and Mental Diseases
         Journal of Neuropsychiatry and Clinical Neurosciences
         Neurology
         Journal Sex and Marital Therapy
         Journal Sex Education and Therapy
         Social Behavior and Personality: an international journal (New Zealand)
         International Journal of Psychoanalysis
         International Journal of Transgenderism
         Journal of Urology
         Journal of Sexual Medicine
         Current Psychiatry
         International Journal of Impotence Research
         Postgraduate medical journal
         Academic Psychiatry
  Prospectus Reviewer for:
         Guilford
         Oxford University Press


                                         Page 3 of 22
         Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 5 of 23




         Brunner/Routledge
         Routledge
Administrative Responsibilities
  Co-director, Center for Marital and Sexual Health/ Levine, Risen & Associates, Inc. until
  June 30, 2017
  Principal Investigator of approximately 70 separate studies involving pharmacological
  interventions for sexual dysfunction since 1989.
  Co-leader of case conferences at DELRLLC.com
Recent Expert Witness Appearances
  US District Court, Judge Mark L.Wolf’s witness in Michelle Kosilek vs. Massachusetts Dept
  of Corrections et al. case (transsexual issue) in Boston 2007
  Deposition in the Battista vs. Massachusetts Dept of Corrections case (transsexual issue) in
  Cleveland October 2009
  Witness for Massachusetts Dept. of Corrections in their defense of a lawsuit brought by
  prisoner Katheena Soneeya. March 22, 2011 Deposition in Boston and October 2018 in
  Cleveland
  Witness for State of Florida vs. Reyne Keohane July 2017
  Expert testimony by deposition and at trial in In the Interests of the Younger Children,
  Dallas, TX, 2019.
Consultancy
  Massachusetts Department of Corrections - evaluation of 12 transsexual prisoners and the
  development of a Gender Identity Disorders Program for the state prison system. Monthly
  consultation with the GID treatment team since February 2009 and the GID policy committee
  since February 2010
  California Department of Corrections and Rehabilitation; 2012-2015; education, inmate
  evaluation, commentary on inmate circumstances, suggestions on future policies
  Virginia Department of Corrections - evaluation of an inmate
  New Jersey Department of Corrections - evaluation of an inmate
  Idaho Department of Corrections - workshop 2016
Grant Support/Research Studies
  TAP - studies of Apomorphine sublingual in treatment of erectile dysfunction
  Pfizer - Sertraline for premature ejaculation
  Pfizer - Viagra and depression; Viagra and female sexual dysfunction; Viagra as a treatment
  for SSRI-induced erectile dysfunction


                                         Page 4 of 22
       Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 6 of 23




NIH - Systemic lupus erythematosis and sexuality in women
Sihler Mental Health Foundation
       Program for Professionals
       Setting up of Center for Marital and Sexual Health
       Clomipramine and Premature ejaculation
       Follow-up study of clergy accused of sexual impropriety
       Establishment of services for women with breast cancer
Alza - controlled study of a novel SSRI for rapid ejaculation
Pfizer - Viagra and self-esteem
Pfizer - double-blind placebo control studies of a compound for premature ejaculation
Johnson & Johnson - controlled studies of Dapoxetine for rapid ejaculation
Proctor and Gamble - multiple studies to test testosterone patch for post menopausal sexual
dysfunction for women on and off estrogen replacement
Lilly-Icos - study of Cialis for erectile dysfunction
VIVUS - study for premenopausal women with FSAD
Palatin Technologies - studies of bremelanotide in female sexual dysfunction—first
intranasal then subcutaneous administration
Medtap - interview validation questionnaire studies
HRA - quantitative debriefing study for Female partners of men with premature ejaculation,
Validation of a New Distress Measure for FSD,
Boehringer-Ingelheim - double blind and open label studies of a prosexual agent for
hypoactive female sexual desire disorder
Biosante - studies of testosterone gel administration for post menopausal women with HSDD
J&J - a single-blind, multi-center, in home use study to evaluate sexual enhancement effects
of a product in females.
UBC - Content validity study of an electronic FSEP-R and FSDS-DAO and usability of study
PRO measures in premenopausal women with FSAD, HSDD or Mixed FSAD/HSDD
National registry trial for women with HSDD
Endoceutics - two studies of DHEA for vaginal atrophy and dryness in post menopausal
women
Palatin - study of SQ Bremelanotide for HSDD and FSAD
Trimel - a double-blind, placebo controlled study for women with acquired female orgasmic
disorder.


                                        Page 5 of 22
       Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 7 of 23




  S1 Biopharma - a phase 1-B non-blinded study of safety, tolerability and efficacy of Lorexys
  in premenopausal women with HSDD
  HRA - qualitative and cognitive interview study for men experiencing PE
Publications
  A) Books
      1) Pariser SR, Levine SB, McDowell M (eds.), Clinical Sexuality, Marcel Dekker, New
         York, 1985
      2) Sex Is Not Simple, Ohio Psychological Publishing Company, 1988; Reissued in
         paperback as: Solving Common Sexual Problems: Toward a Problem Free Sexual
         Life, Jason Aronson, Livingston, NJ. 1997
      3) Sexual Life: A Clinician’s Guide. Plenum Publishing Corporation. New York, 1992
      4) Sexuality in Midlife. Plenum Publishing Corporation. New York, 1998
      5) Editor. Clinical Sexuality. Psychiatric Clinics of North America, March, 1995.
      6) Editor, (Candace Risen and Stanley Althof, associate editors) Handbook of Clinical
         Sexuality for Mental Health Professionals. Routledge, New York, 2003
          (a) 2006 SSTAR Book Award: Exceptional Merit
      7) Demystifying Love: Plain Talk For The Mental Health Professional. Routledge, New
         York, 2006
      8) Senior editor, (Candace B. Risen and Stanley E. Althof, Associate editors),
         Handbook of Clinical Sexuality for Mental Health Professionals. 2nd edition
         Routledge, New York, 2010. See review by Pega Ren, JSex&Marital Therapy
      9) Barriers to Loving: A Clinician’s Perspective. Routledge, New York, 2014.
      10) Senior editor Candace B. Risen and Stanley E. Althof, Associate editors), Handbook
          of Clinical Sexuality for Mental Health Professionals. 3rd edition Routledge, New
          York, 2016
  B) Research and Invited Papers
   (When his name is not listed in a citation, Dr. Levine is either the solo or the senior author)
      1) Sampliner R. Parotid enlargement in Pima Indians. Annals of Internal Medicine
         1970; 73:571-73
      2) Confrontation and residency activism: A technique for assisting residency change:
         World Journal of Psychosynthesis 1974; 6: 23-26
      3) Activism and confrontation: A technique to spur reform. Resident and Intern
         Consultant 173; 2
      4) Medicine and Sexuality. Case Western Reserve Medical Alumni Bulletin 1974:37:9-
         11.


                                          Page 6 of 22
 Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 8 of 23




5) Some thoughts on the pathogenesis of premature ejaculation. J. Sex & Marital
   Therapy 1975; 1:326-334
6) Marital Sexual Dysfunction: Introductory Concepts. Annals of Internal Medicine
   1976;84:448-453
7) Marital Sexual Dysfunction: Ejaculation Disturbances 1976; 84:575-579
8) Yost MA: Frequency of female sexual dysfunction in a gynecology clinic: An
   epidemiological approach. Archives of Sexual Behavior 1976;5:229-238
9) Engel IM, Resnick PJ, Levine SB: Use of programmed patients and videotape in
   teaching medical students to take a sexual history. Journal of Medical Education
   1976;51:425-427
10) Marital Sexual Dysfunction: Erectile dysfunction. Annals of Internal Medicine
    1976;85:342-350
11) Articles in Medical Aspects of Human Sexuality
    (a) Treating the single impotent male. 1976; 10:123, 137
    (b) Do men enjoy being caressed during foreplay as much as women do? 1977; 11:9
    (c) Do men like women to be sexually assertive? 1977;11:44
    (d) Absence of sexual desire in women: Do some women never experience sexual
        desire? Is this possibility genetically determined? 1977; 11:31
    (e) Barriers to the attainment of ejaculatory control. 1979; 13:32-56.
    (f) Commentary on sexual revenge.1979;13:19-21
    (g) Prosthesis for psychogenic impotence? 1979;13:7
    (h) Habits that infuriate mates. 1980;14:8-19
    (i) Greenberger-Englander, Levine SB. Is an enema an erotic equivalent?1981;
        15:116
    (j) Ford AB, Levine SB. Sexual Behavior and the Chronically Ill Patients. 1982;
        16:138-150
    (k) Preoccupation with wife’s sexual behavior in previous marriage 1982; 16:172
    (l) Co-existing organic and psychological impotence. 1985;19:187-8
    (m) Althof SE, Turner LA, Kursh ED, Bodner D, Resnick MI, Risen CB. Benefits
        and Problems with Intracavernosal injections for the treatment of impotence.
        1989;23(4):38-40
12) Male Sexual Problems. Resident and Staff Physician 1981:2:90-5
13) Female Sexual Problems. Resident and Staff Physician 1981:3:79-92
14) How can I determine whether a recent depression in a 40 year old married man is
    due to organic loss of erectile function or whether the depression is the source of the

                                   Page 7 of 22
 Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 9 of 23




    dysfunction? Sexual Medicine Today 1977;1:13
15) Corradi RB, Resnick PJ Levine SB, Gold F. For chronic psychologic impotence: sex
    therapy or psychotherapy? I & II Roche Reports; 1977
16) Marital Sexual Dysfunction: Female dysfunctions 1977; 86:588-597
17) Current problems in the diagnosis and treatment of psychogenic impotence. Journal
    of Sex & Marital Therapy 1977; 3:177-186
18) Resnick PJ, Engel IM. Sexuality curriculum for gynecology residents. Journal of
    Medical Education 1978; 53:510-15
19) Agle DP. Effectiveness of sex therapy for chronic secondary psychological
    impotence Journal of Sex & Marital Therapy 1978; 4:235-258
20) DePalma RG, Levine SB, Feldman S. Preservation of erectile function after
    aortoiliac reconstruction. Archives of Surgery 1978; 113-958-962
21) Conceptual suggestions for outcome research in sex therapy Journal of Sex &
    Marital Therapy 1981; 6:102-108
22) Lothstein LM. Transsexualism or the gender dysphoria syndrome. Journal of Sex &
    Marital Therapy 1982; 7:85-113
23) Lothstein LM, Levine SB. Expressive psychotherapy with gender dysphoria patients
    Archives General Psychiatry 1981; 38:924-929
24) Stern RG Sexual function in cystic fibrosis. Chest 1982; 81:422-8
25) Shumaker R. Increasingly Ruth: Towards understanding sex reassignment surgery
    Archives of Sexual Behavior 1983; 12:247-61
26) Psychiatric diagnosis of patients requesting sex reassignment surgery. Journal of Sex
    & Marital Therapy 1980; 6:164-173
27) Problem solving in sexual medicine I. British Journal of Sexual Medicine 1982;
    9:21-28
28) A modern perspective on nymphomania. Journal of Sex & Marital Therapy 1982;
    8:316-324
29) Nymphomania. Female Patient 1982;7:47-54
30) Commentary on Beverly Mead’s article: When your patient fears impotence. Patient
    Care 1982; 16:135-9
31) Relation of sexual problems to sexual enlightenment. Physician and Patient 1983
    2:62
32) Clinical overview of impotence. Physician and Patient 1983; 8:52-55.
33) An analytical approach to problem-solving in sexual medicine: a clinical
    introduction to the psychological sexual dysfunctions. II. British Journal of Sexual
    Medicine


                                   Page 8 of 22
Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 10 of 23




34) Coffman CB, Levine SB, Althof SE, Stern RG Sexual Adaptation among single
    young adults with cystic fibrosis. Chest 1984; 86:412-418
35) Althof SE, Coffman CB, Levine SB. The effects of coronary bypass in female
    sexual, psychological, and vocational adaptation. Journal of Sex & Marital Therapy
    1984; 10:176-184
36) Letter to the editor: Follow-up on Increasingly Ruth. Archives of Sexual Behavior
    1984; 13:287-9
37) Essay on the nature of sexual desire Journal of Sex & Marital Therapy 1984; 10:83-
    96
38) Introduction to the sexual consequences of hemophilia. Scandanavian Journal of
    Haemology 1984; 33:(supplement 40).75-
39) Agle DP, Heine P. Hemophila and Acquired Immune Deficiency Syndrome:
    Intimacy and Sexual Behavior. National Hemophilia Foundation; July, 1985
40) Turner LA, Althof SE, Levine SB, Bodner DR, Kursh ED, Resnick MI. External
    vacuum devices in the treatment of erectile dysfunction: a one-year study of sexual
    and psychosocial impact. Journal of Sex & Marital Therapy
41) Schein M, Zyzanski SJ, Levine SB, Medalie JH, Dickman RL, Alemagno SA. The
    frequency of sexual problems among family practice patients. Family Practice
    Research Journal 1988; 7:122-134
42) More on the nature of sexual desire. Journal of Sex & Marital Therapy 1987; 13:35-
    44
43) Waltz G, Risen CB, Levine SB. Antiandrogen treatment of male sex offenders.
    Health Matrix 1987; V.51-55.
44) Lets talk about sex. National Hemophilia Foundation January, 1988
45) Sexuality, Intimacy, and Hemophilia: questions and answers . National Hemophilia
    Foundation January, 1988
46) Prevalence of sexual problems. Journal Clinical Practice in Sexuality 1988;4:14-16.
47) Kursh E, Bodner D, Resnick MI, Althof SE, Turner L, Risen CB, Levine SB.
    Injection Therapy for Impotence. Urologic Clinics of North America 1988;
    15(4):625-630
48) Bradley SJ, Blanchard R, Coates S, Green R, Levine S, Meyer-Bahlburg H, Pauly I,
    Zucker KJ. Interim report of the DSM-IV Subcommittee for Gender Identity
    Disorders. Archives of Sexual Behavior 1991;;20(4):333-43.
49) Sexual passion in mid-life. Journal of Clinical Practice in Sexuality 1991 6(8):13-19
50) Althof SE, Turner LA, Levine SB, Risen CB, Bodner DR, Resnick MI.
    Intracavernosal injections in the treatment of impotence: A prospective study of
    sexual, psychological, and marital functioning. Journal of Sex & Marital Therapy
    1987; 13:155-167

                                   Page 9 of 22
Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 11 of 23




51) Althof SE, Turner LA, Risen CB, Bodner DR, Kursh ED, Resnick MI. Side effects
    of self-administration of intracavernosal injection of papaverine and phentolamine
    for treatment of impotence. Journal of Urology 1989; 141:54-7
52) Turner LA, Froman SL, Althof SE, Levine SB, Tobias TR, Kursh ED, Bodner DR.
    Intracavernous injection in the management of diabetic impotence. Journal of
    Sexual Education and Therapy 16(2):126-36, 1989
53) Is it time for sexual mental health centers? Journal of Sex & Marital Therapy 1989;
54) Althof SE, Turner LA, Levine SB, Risen CB, Bodner D, Kursh ED, Resnick MI.
    Sexual, psychological, and marital impact of self injection of papaverine and
    phentolamine: a long-term prospective study. Journal of Sex & Marital Therapy
55) Althof SE, Turner LA, Levine SB, Risen CB, Bodner D, Kursh ED, Resnick MI.
    Why do so many men drop out of intracavernosal treatment? Journal of Sex &
    Marital Therapy. 1989; 15:121-9
56) Turner LA, Althof SE, Levine SB, Risen CB, Bodner D, Kursh ED, Resnick MI. Self
    injection of papaverine and phentolamine in the treatment of psychogenic impotence.
    Journal of Sex & Marital Therapy. 1989; 15(3):163-78
57) Turner LA, Althof SE, Levine SB, Risen CB, Bodner D, Kursh ED, Resnick MI.
    Treating erectile dysfunction with external vacuum devices: impact upon sexual,
    psychological, and marital functioning. Journal of Urology 1990; 141(1):79-82
58) Risen CB, Althof SE. An essay on the diagnosis and nature of paraphilia Journal of
    Sex & Marital Therapy 1990; 16(2):89-102.
59) Althof SE, Turner LA, Levine SB, Risen CB, Bodner DB, Kursh ED, Resnick MI.
    Through the eyes of women: the sexual and psychological responses of women to
    their partners’ treatment with self-injection or vacuum constriction therapy.
    International Journal of Impotence Research (supplement 2)1990; 346-7.
60) Althof SE, Turner LA, Levine SB, Risen CB, Bodner DB, Kursh ED, Resnick MI. A
    comparison of the effectiveness of two treatments for erectile dysfunction: self
    injection vs. external vacuum devices. . International Journal of Impotence Research
    (supplement 2)1990; 289-90
61) Kursh E, Turner L, Bodner D, Althof S, Levine S. A prospective study on the use of
    the vacuum pump for the treatment of impotence.International Journal of Impotence
    Research (supplement 2)1990; 340-1.
62) Althof SE, Turner LA, Levine SB, Risen CB, Bodner DB, Kursh ED, Resnick MI.
    Long term use of intracavernous therapy in the treatment of erectile dysfunction in
    Journal of Sex & Marital Therapy 1991; 17(2):101-112
63) Althof SE, Turner LA, Levine SB, Risen CB, Bodner DB, Kursh ED, Resnick MI.
    Long term use of vacuum pump devices in the treatment of erectile dsyfunction in
    Journal of Sex & Marital Therapy 1991;17(2):81-93
64) Turner LA, Althof SE, Levine SB, Bodner DB, Kursh ED, Resnick MI. A 12-month

                                  Page 10 of 22
Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 12 of 23




    comparison of the effectiveness of two treatments for erectile dysfunction: self
    injection vs. external vacuum devices. Urology 1992;39(2):139-44
65) Althof SE, The pathogenesis of psychogenic impotence. J. Sex Education and
    Therapy. 1991; 17(4):251-66
66) Mehta P, Bedell WH, Cumming W, Bussing R, Warner R, Levine SB. Letter to the
    editor. Reflections on hemophilia camp. Clinical Pediatrics 1991; 30(4):259-260
67) Successful Sexuality. Belonging/Hemophilia. (Caremark Therapeutic Services),
    Autumn, 1991
68) Psychological intimacy. Journal of Sex & Marital Therapy 1991; 17(4):259-68
69) Male sexual problems and the general physician, Georgia State Medical Journal
    1992; 81(5): 211-6
70) Althof SE, Turner LA, Levine SB, Bodner DB, Kursh E, Resnick MI. Through the
    eyes of women: The sexual and psychological responses of women to their partner’s
    treatment with self-injection or vacuum constriction devices. Journal of Urology
    1992; 147(4):1024-7
71) Curry SL, Levine SB, Jones PK, Kurit DM. Medical and Psychosocial predictors of
    sexual outcome among women with systemic lupus erythematosis. Arthritis Care
    and Research 1993; 6:23-30
72) Althof SE, Levine SB. Clinical approach to sexuality of patients with spinal cord
    injury. Urological Clinics of North America 1993; 20(3):527-34
73) Gender-disturbed males. Journal of Sex & Marital Therapy 19(2):131-141, 1993
74) Curry SL, Levine SB, Jones PK, Kurit DM. The impact of systemic lupus
    erythematosis on women’s sexual functioning. Journal of Rheumatology 1994;
    21(12):2254-60
75) Althof SE, Levine SB, Corty E, Risen CB, Stern EB, Kurit D. Clomipramine as a
    treatment for rapid ejaculation: a double-blind crossover trial of 15 couples. Journal
    of Clinical Psychiatry 1995;56(9):402-7
76) Risen CB, Althof SE. Professionals who sexually offend: evaluation procedures and
    preliminary findings. Journal of Sex & Marital Therapy 1994; 20(4):288-302
77) On Love, Journal of Sex & Marital Therapy 1995; 21(3):183-191
78) What is clinical sexuality? Psychiatric Clinics of North America 1995; 18(1):1-6
79) “Love” and the mental health professions: Towards an understanding of adult love.
    Journal of Sex & Marital Therapy 1996; 22(3)191-20
   (a) Reprinted in Issues in Human Sexuality: Current & Controversial Readings with
       Links to Relevant Web Sites, 1998-9, Richard Blonna, Editor, Engelwood, Co.
       Morton Publishing Company, 1998
80) The role of Psychiatry in erectile dysfunction: a cautionary essay on the emerging

                                   Page 11 of 22
Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 13 of 23




    treatments. Medscape Mental Health 2(8):1997 on the Internet. September, 1997.
81) Discussion of Dr. Derek Polonsky’s SSTAR presentation on Countertransference.
    Journal of Sex Education and Therapy 1998; 22(3):13-17
82) Understanding the sexual consequences of the menopause. Women’s Health in
    Primary Care, 1998
   (a) Reprinted in the International Menopause Newsletter
83) Fones CSL, Levine SB. Psychological aspects at the interface of diabetes and erectile
    dysfunction. Diabetes Reviews 1998; 6(1):1-8
84) Guay AT, Levine SB, Montague DK. New treatments for erectile dysfunction.
    Patient Care March 15, 1998
85) Extramarital Affairs. Journal of Sex & Marital Therapy 1998; 24(3):207-216
86) Levine SB (chairman), Brown G, Cohen-Kettenis P, Coleman E, Hage JJ, Petersen
    M, Pfäfflin F, Shaeffer L, vanMasdam J, Standards of Care of the Harry Benjamin
    International Gender Dysphoria Association, 5th revision, 1998. International Journal
    of Transgenderism at http://www.symposion.com/ijt
   (a) Reprinted by the Harry Benjamin International Gender Dysphoria Association,
       Minneapolis, Minnesota
87) Althof SE, Corty E, Levine SB, Levine F, Burnett A, McVary K, Stecher V, Seftel.
    The EDITS: the development of questionnaires for evaluating satisfaction with
    treatments for erectile dysfunction. Urology 1999;53:793-799
88) Fones CSL, Levine SB, Althof SE, Risen CB. The sexual struggles of 23 clergymen:
    a follow-up study. Journal of Sex & Marital Therapy 1999
89) The Newly Devised Standards of Care for Gender Identity Disorders. Journal of Sex
    Education and Therapy 24(3):1-11,1999
90) Levine, S. B. (1999). The newly revised standards of care for gender identity
    disorders. Journal of Sex Education & Therapy, 24, 117-127.
91) Melman A, Levine SB, Sachs B, Segraves RT, Van Driel MF. Psychological Issues
    in Diagnosis of Treatment (committee 11) in Erectile Dysfunction (A.Jarden,
    G.Wagner, S.Khoury, F. Guiliano, H.Padma-nathan, R. Rosen, eds.) Plymbridge
    Distributors Limited, London, 2000
92) Pallas J, Levine SB, Althof SE, Risen CB. A study using Viagra in a mental health
    practice. J Sex&Marital Therapy.26(1):41-50, 2000
93) Levine SB, Stagno S. Informed Consent for Case Reports: the ethical dilemma
    between right to privacy and pedagogical freedom. Journal of Psychotherapy:
    Practice and Research, 2001, 10 (3): 193-201.
94) Alloggiamento T., Zipp C., Raxwal VK, Ashley E, Dey S. Levine SB, Froelicher
    VF. Sex, the Heart, and Sildenafil. Current Problems in Cardiology 26 June
    2001(6):381-416

                                  Page 12 of 22
Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 14 of 23




95) Re-exploring The Nature of Sexual Desire. Journal of Sex and Marital Therapy
    28(1):39-51, 2002.
96) Understanding Male Heterosexuality and Its Disorders in Psychiatric Times
    XIX(2):13-14, February, 2002
97) Erectile Dysfunction: Why drug therapy isn’t always enough. (2003) Cleveland
    Clinic Journal of Medicine, 70(3): 241-246.
98) The Nature of Sexual Desire: A Clinician’s Perspective. Archives of Sexual
    Behavior 32(3):279-286, 2003 .
99) Laura Davis. What I Did For Love: Temporary Returns to the Male Gender Role.
    International Journal of Transgenderism, 6(4), 2002 and
    http://www.symposion.com/ijt
100) Risen C.B., The Crisis in the Church: Dealing with the Many Faces of Cultural
     Hysteria in The International Journal of Applied Psychoanalytic Studies, 1(4):364-
     370, 2004
101) Althof SE, Leiblum SR (chairpersons), Chevert-Measson M. Hartman U., Levine
     SB, McCabe M., Plaut M, Rodrigues O, Wylie K., Psychological and Interpersonal
     Dimensions of Sexual Function and Dysfunction in World Health Organization
     Conference Proceedings on Sexual Dysfunctions, Paris, 2003. Published in a book
     issued in 2004.
102) Commentary on Ejaculatory Restrictions as a Factor in the Treatment of Haredi
     (Ultra-Orthodox) Jewish Couples: How Does Therapy Work? Archives of Sexual
     Behavior, 33(3):June 2004
103) What is love anyway? J Sex & Marital Therapy 31(2):143-152,2005.
104) A Slightly Different Idea, Commentary on Y.M.Binik’s Should Dyspareunia Be
     Retained as a Sexual Dysfunction in DSM-V? A Painful Classification Decision.
     Archives of Sexual Behavior 34(1):38-39, 2005. http://dx.doi.org/10.1007/s10508-
     005-7469-3
105) Commentary. Pharmacologic Treatment of Erectile Dysfunction: Not always a
     simple matter. BJM USA; Primary Care Medicine for the American Physician,
     4(6):325-326, July 2004
106) Leading Comment: A Clinical Perspective on Infidelity. Journal of Sexual and
     Relationship Therapy, 20(2):143-153, May 2005.
107) Multiple authors. Efficacy and safety of sildenafil citrate (Viagra) in men with
     serotonergic antidepressant-associated erectile dysfunction: Results from a
     randomized, double-blind, placebo-controlled trial. Submitted to Journal of
     Clinical Psychiatry Feb 2005
108) Althof SE, Leiblum SR, Chevert-Measson M, Hartman U,Levine SB,McCabe M,
     Plaut M, Rodrigues O, Wylie K. Psychological and Interpersonal Dimensions of
     Sexual Function and Dysfunction. Journal of Sexual Medicine, 2(6): 793-800,

                                  Page 13 of 22
Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 15 of 23




      November, 2005
109) Shifren JL, Davis SR, Moreau M, Waldbaum A, Bouchard C., DeRogatis L.,
     Derzko C., Bearnson P., Kakos N., O’Neill S., Levine S., Wekselman K., Buch A.,
     Rodenberg C., Kroll R. Testosterone Patch for the Treatment of Hypoactive Sexual
     Desire Disorder in Naturally Menopausal Women: Results for the INTIMATE
     NM1 Study. Menopause: The Journal of the North American Menopause Society
     13(5) 2006.
110) Reintroduction to Clinical Sexuality. Focus: A Journal of Lifelong Learning in
     Psychiatry Fall 2005. III (4):526-531
111) PDE-5 Inhibitors and Psychiatry in J Psychiatric Practice 12 (1): 46-49, 2006.
112) Sexual Dysfunction: What does love have to do with it? Current Psychiatry
     5(7):59-68, 2006.
113) How to take a Sexual History (Without Blushing), Current Psychiatry 5(8): August,
     2006.
114) Linking Depression and ED: Impact on sexual function and relationships in Sexual
     Function and Men’s Health Through the Life Cycle under the auspices of the
     Consortium for Improvement of Erectile Function (CIEF),12-19, November, 2006.
115) The First Principle of Clinical Sexuality. Editorial. Journal of Sexual
     Medicine,4:853-854, 2007
116) Commentary on David Rowland’s editorial, “Will Medical Solutions to Sexual
     Problems Make Sexological Care and Science Obsolete?” Journal of Sex and
     Marital Therapy, 33(5), 2007 in press
117) Real-Life Test Experience: Recommendations for Revisions to the Standards of
     Care of the World Professional Association for Transgender Health International
     Journal of Transgenderism, Volume 11 Issue 3, 186-193, 2009
118) Sexual Disorders: Psychiatrists and Clinical Sexuality. Psychiatric Times XXIV
     (9), 42-43, August 2007
119) I am not a sex therapist! Commentary to I. Binik and M. Meana’s article Sex
     Therapy: Is there a future in this outfit? Archives of Sexual Behavior, Volume 38,
     Issue 6 (2009), 1033-1034
120) Solomon A (2009) Meanings and Political Implications of “Psychopathology” in a
     Gender Identity Clinic: Report of 10 cases. Journal of Sex and Marital Therapy
     35(1): 40-57.
121) Perelman, MA., Levine SB, Fischkoff SA. Randomized, Placebo-Controlled,
     Crossover Study to Evaluate the Effects of Intranasal Bremelanotide on Perceptions
     of Desire and Arousal in Postmenopausal Women with Sexual Arousal Disorder
     submitted to Journal of Sexual Medicine July 2009, rejected
122) What is Sexual Addiction? Journal of Sex and Marital Therapy.2010


                                  Page 14 of 22
Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 16 of 23




     May;36(3):261-75
123) David Scott (2010) Sexual Education of Psychiatric Residents. Academic
     Psychiatry, 34(5) 349-352.
124) Chris G. McMahon, Stanley E. Althof, Joel M. Kaufman, Jacques Buvat, Stephen
     B. Levine, Joseph W. Aquilina, Fisseha Tesfaye, Margaret Rothman, David A.
     Rivas, Hartmut Porst. Efficacy and Safety of Dapoxetine for the Treatment of
     Premature Ejaculation: Integrated Analysis of Results From 5 Phase 3 Trials
     Journal of Sexual Medicine 2011 Feb;8(2):524-39.
125) Commentary on Consideration of Diagnostic Criteria for Erectile Dysfunction in
     DSM V. Journal of Sexual Medicine July 2010
126) Hypoactive Sexual Desire Disorder in Men: Basic types, causes, and treatment.
     Psychiatric Times 27(6)4-34. 2010
127) Male Sexual Dysfunctions, an audio lecture, American Physician Institute 2013
128) Fashions in Genital Fashion: Where is the line for physicians? Commentary on
     David Veale and Joe Daniels’ Cosmetic Clitoridectomy in a 33-year-old woman.
     Archives of Sexual Behavior, epub ahead of print Sept 24, 2011. Arch Sex Behav
     (2012) 41:735–736 DOI 10.1007/s10508-011-9849-7
129) Review: Problematic Sexual Excess. Neuropsychiatry 2(1):1-12, 2012
130) The Essence of Psychotherapy. Psychiatric Times 28 (2): August 2, 2012
     translated into Portuguese and republished in Revista Latinoamericana de
     Psicopatologia Fundamental (latin-American Journal of Fundamental
     Psychopathology) in press 2012.
131) Parran TV, Pisman, AR, Youngner SJ, Levine SB.Evolution of remedial CME
     course in professionalism: Addressing learner needs, developing content, and
     evaluating outcomes. Journal of Continuing Education in the Health Professions,
     33(3): 174-179, 2013.
132) Love and Psychiatry. Psychiatric Times November 2013
133) Orgasmic Disorders, Sexual Pain Disorders, and Sexual Dysfunction Due to a
     Medical Condition. Board Review Psychiatry 2013-2014 Audio Digest CD 27.
     Audio recording of a one-hour lecture available October 2013.
134) Towards a Compendium of the Psychopathologies of Love. Archives of Sexual
     Behavior Online First December 25, 2013 DOI 10.1007/s10508-013-0242-6
     43(1)213-220.
135) Flibanserin. (editorial) Archives of Sexual Behavior 44 (8), 2015 November 2015.
     DOI: 10.1007/s10508-015-0617-y
136) Martel C, Labrie F, Archer DF, Ke Y, Gonthier R, Simard JN, Lavoie L,
     Vaillancourt M, Montesino M, Balser J, Moyneur É; other participating members
     of the Prasterone Clinical Research Group. (2016) Serum steroid concentrations


                                 Page 15 of 22
   Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 17 of 23




        remain within normal postmenopausal values in women receiving daily 6.5mg
        intravaginal prasterone for 12 weeks.J Steroid Biochem Mol Biol. 2016
        May;159:142-53. doi: 10.1016/j.jsbmb.2016.03.016
   137) Reflections of an Expert on the Legal Battles Over Prisoners with Gender
        Dysphoria. J Am Acad Psychiatry Law 44:236–45, 2016
   138) Cooper E, McBride J, Levine SB. Does Flibanserin have a future? Psychiatric
        Times accepted October 23, 2015.
   139) Levine SB, Sheridan DL, Cooper EB. The Quest for a Prosexual Medication for
        Women, Current Sexual Health Reports (2016) 8: 129. doi:10.1007/s11930-016-
        0085-y
   140) Why Sex Is Important: Background for Helping Patients with Their Sexual Lives.,
        British Journal of Psychiatry Advances (2017), vol. 23(5) 300-306; DOI:
        10.1192/apt.bp.116.016428
   141) Flibanserin: Offene Forshungsfragen , Zeitschrift für Sexualforschung. 29:
        170-175, 2016. This is a translation of (134).
   142) Commentary on "Asexuality: Orientation, paraphilia, dysfunction, or none
        of the above? Archives Sexual Behavior, Archives of Sexual Behavior April 2017,
        Volume 46, Issue 3, pp 639–642 DOI: 10.1007/s10508-017-0947-z
   143) Sexual Dysfunction in Clinical Psychiatry, Psychiatric Times, March 2017
   144) Ethical Concerns About the Emerging Treatment of Gender Dysphoria. Journal of
        Sex and Marital Therapy, 44(1):29-44. 2017. DOI
        10.1080/0092623X.2017.1309482
   145) The Psychiatrist’s Role in Managing Transgender Youth: Navigating Today’s
        Politicized Terrain. CMEtoGO® Audio Lecture Series, May 2017
   146) Transitioning Back to Maleness, Archives of Sexual Behavior, 2017 Dec       20.
        doi: 10.1007/s10508-017-1136-9. [Epub ahead of print]; 47(4), 1295-1300, May
        2018
   147) Informed Consent for Transgender Patients, Journal of Sex and Marital Therapy,
        2018 Dec 22:1-12. doi: 10.1080/0092623X.2018.1518885. [Epub ahead of print]
C) Chapters
   1) Overview of Sex Therapy. In Sholevar GP (ed) The Handbook of Marriage and
      Marital Therapy. New York. Spectrum Publications, 1981 pp417-41
   2) Why study sexual functioning in diabetes? In Hamburg BA, Lipsett LF, Inoff GE,
      Drash A (eds) Behavioral & Psychosocial Issues in Diabetes: Proceedings of a
      National conference. Washington, DC. US Dept. of Health & Human Services. PHS
      NIH, Pub. #80-1933
   3) Sexual Problems in the Diabetic in Bleicher SJ, Brodoff B (eds) Diabetes Mellitus
      and Obesity. Williams and Wilkins, 1992

                                    Page 16 of 22
Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 18 of 23




4) Clinical Introduction to Human Sexual Dysfunction. In Pariser SF, Levine SB,
   McDowell M (eds) Clinical Sexuality. New York, Marcel Dekker Publisher, 1983.
5) Psychodynamically-oriented clinician’s overview of psychogenic impotence. In RT
   Segraves (ed) Impotence. New York, Plenum, 1985
6) Origins of sexual preferences. In Shelp EE (ed) Sexuality and Medicine. D. Reidel
   Publishing co. 1987. Pp39-54.
7) Hypoactive Sexual Desire and Other Problems of Sexual Desire. In H. Lief (ed). The
   Treatment of Psychosexual Dysfunctions/ III. American Psychiatric Press, chapter
   207.pp2264-79, 1989
8) Psychological Sexual Dysfunction. In Sudak H (ed) Clinical Psychiatry. Warren H.
   Green. St. Louis, 1985
9) Male sexual dysfunction. In Sudak H (ed) Clinical Psychiatry. Warren H. Green. St.
   Louis, 1985
10) Sexuality and Aging. In Sudak H (ed) Clinical Psychiatry. Warren H. Green. St.
    Louis, 1985
11) Homosexuality. In Sudak H (ed) Clinical Psychiatry. Warren H. Green. St. Louis,
    1985
12) Individual and intrapsychic factors in sexual desire. In Leiblum SR, Rosen RC (eds).
    Clinical Perspectives on Sexual Desire Disorders. Guilford Press, New York, 1988,
    pp21-44
13) Gender Identity Disorders. In Sadock B, Kaplan H(eds). Comprehensive Textbook of
    Psychiatry, Baltimore, William and Wilkins, 1989, pp 1061-9
14) Intrapsychic and Interpersonal Aspects of Impotence: Psychogenic Erectile
    Dysfunction. In Leiblum SR, Rosen RC (eds). Erectile Disorders: Assessment and
    Treatment. Guilford Press, New York, 1992
15) Psychological Factors in Impotence. In Resnick MI, Kursh ED, (eds.) Current
    Therapy in Genitourinary Surgery, 2nd edition. BC Decker, 1991, pp549-51
16) The Vagaries of Sexual Desire. In Leiblum SR, Rosen RC (eds). In Case Studies in
    Sex Therapy. Guilford Press, New York, 1995
17) Rosenblatt EA. Sexual Disorders (chapter 62). In Tasman A, Kay J, Liberman JA
    (eds). Psychiatry Volume II, W.B.Saunders, Philadelphia. 1997, pp 1173-2000.
18) Althof SE. Psychological Evaluation and Sex Therapy. In Mulcahy JJ (ed) Diagnosis
    and Management of Male Sexual Dysfunction Igaku-Shoin, New York, 1996, pp74-
    88
19) Althof SE, Levine SB. Psychological Aspects of Erectile Dysfunction. In Hellstrum
    WJG (ed) Male Infertility and Dysfunction. Springer-Verlag, New York, 1997. pp
    468-73
20) Paraphilias. In Comprehensive Textbook of Psychiatry/VII. Sadock BJ, Sadock VA

                                 Page 17 of 22
Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 19 of 23




    (eds.) Lippincott Williams & Wilkins, Baltimore, 1999, pp1631-1645.
21) Women’s Sexual Capacities at Mid-Life in The Menopause: Comprehensive
    Management B. Eskind (ed). Parthenon Publishing, Carnforth, UK, 2000.
22) Male Heterosexuality in Masculinity and Sexuality:Selected Topics in the
    Psychology of Men, (Richard C. Friedman and Jennifer I. Downey, eds) Annual
    Review of Psychiatry, American Psychiatric Press, Washington, DC, W-18. pp29-54.
23) R.T.Segraves. Introduction to section on Sexuality: Treatment of Psychiatric
    Disorders-III (G.O.Gabbard, ed), American Psychiatric Press, Washington, DC, 2001
24) Sexual Disorders (2003) in Tasman A, Kay J, Liberman JA (eds). Psychiatry 2nd
    edition, Volume II, W.B.Saunders, Philadelphia. Chapter 74
25) What Patients Mean by Love, Psychological Intimacy, and Sexual Desire (2003) in
    SB Levine, CB Risen, SE Althof (eds) Handbook of Clinical Sexuality for Mental
    Health Professionals, Brunner-Routledge, New York, pp.21-36.
26) Infidelity (2003) in SB Levine, CB Risen, SE Althof (eds) Handbook of Clinical
    Sexuality for Mental Health Professionals, Brunner-Routledge, New York, pp57-74
27) Preface (2003) in SB Levine, CB Risen, SE Althof (eds) Handbook of Clinical
    Sexuality for Mental Health Professionals, Brunner-Routledge, New York, pp xiii-
    xviii
28) A Psychiatric Perspective on Psychogenic Erectile Dysfunction (2004) in T.F. Lue
    (ed) Atlas of Male Sexual Dysfunction, Current Medicine, Philadelphia Chapter 5
29) Levine, SB., Seagraves, RT. Introduction to Sexuality Section, Treatment of
    Psychiatric Disorders, 3rd edition (Gabbard GO, editor), American Psychiatric Press,
    2007
30) Risen CB, (2009)Professionals Who Are Accused of Sexual Boundary Violations In
    Sex Offenders: Identification, Risk Assessment, Treatment, and Legal Issues edited
    by Fabian M. Saleh, Albert J. Grudzinskas, Jr., and John M. Bradford, Oxford
    University Press, 2009
31) What Patients Mean by Love, Intimacy, and Sexual Desire, in Handbook of Clinical
    Sexuality for Mental Health Professionals edited by Levine SB, Risen, CB, and
    Althof, SE, Routledge, New York, 2010
32) Infidelity in Handbook of Clinical Sexuality for Mental Health Professionals edited
    by Levine SB, Risen, CB, and Althof, SE, Routledge, New York, 2010
33) Scott DL, Levine, SB. Understanding Gay and Lesbian Life in Handbook of Clinical
    Sexuality for Mental Health Professionals edited by Levine SB, Risen, CB, and
    Althof, SE, Routledge, New York, 2010
34) Levine, SB, Hasan, S., Boraz M. (2009) Male Hypoactive Sexual Desire Disorder
    (HSDD) in Clinical Manual of Sexual Disorders (R. Balon and RT Segraves, eds),
    American Psychiatric Press, Washington, DC.


                                 Page 18 of 22
   Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 20 of 23




   35) Levine, SB. Sexual Disorders in Fundamentals of Psychiatry (by Allan Tasman and
       Wanda Mohr,eds.) http://eu.wiley.com/WileyCDA/WileyTitle/productCd-
       0470665777.html
   36) Infidelity in Principles and Practices of Sex Therapy (I Binik, K. Hall, editors), 5th
       edition, Guilford Press, New York, 2014.
   37) Why is Sex Important? In Handbook of Clinical Sexuality for Mental Health
       Professionals 3rd ed. [SB Levine, CB Risen, SE Althof, eds] New York. Routledge,
       2016, Chapter 1
   38) The Rich Ambiguity of Key Terms: Making Distinctions. In Handbook of Clinical
       Sexuality for Mental Health Professionals 3rd ed. [SB Levine, CB Risen, SE Althof,
       eds] New York. Routledge, 2016. Chapter 4
   39) The Mental Health Professional’s Treatment of Erection Problems . In Handbook of
       Clinical Sexuality for Mental Health Professionals 3rd ed. [SB Levine, CB Risen, SE
       Althof, eds] New York. Routledge, 2016 Chapter 11
   40) Why is Sex Important? In Sexual Health in the Couple: Management of Sexual
       Dysfunction in Men and Women [L Lipshultz, A Pastuszak, M Perelman, A Giraldi,
       J Buster, eds.] New York, Springer, 2016.
   41) Sommers, B., Levine, S.B., Physician’s Attitude Towards Sexuality; Psychiatry and
       Sexual Medicine: A Comprehensive Guide for Clinical Practitioners, in press 2019
   42) Boundaries And The Ethics Of Professional Misconduct in A. Steinberg, J. L. Alpert,
       C A. Courtois( Eds.) Sexual Boundary Violations In Psychotherapy:Therapist
       Indiscretions, & Transgressions, & Misconduct American Psychological
       Association, In Press 2019
D) Book Reviews
   1) Homosexualities: A Study of Diversity Among Men and Women by Alan P. Bell and
      Martin S. Weinberg, Simon and Schuster, New York, 1978. In Journal of Sex &
      Marital Therapy 1979; 5:
   2) Marriage and Marital Therapies: Psychoanalytic, Behavioral & System Theory
      Perspectives by TJ Paolino and BS McCrady. Brunner/Mazel, New York, 1978. In
      Journal of Sex & Marital Therapy 1979; 5:
   3) Management of Male Impotence. Volume 5 International Perspectives in Urology
      AH Bennett, (ed) Williams and Wilkins, Baltimore, 1992. In American Journal of
      Psychiatry, 1984
   4) The Sexual Relationship by DE Scharff, Routledge & Kegan Paul, 1982 in Family
      Process 1983;22:556-8
   5) Phenomenology and Treatment of Psychosexual Disorders, by WE Fann, I Karacan,
      AD Pokorny, RL Williams (eds). Spectrum Publications, New York, 1983. In
      American Journal of Psychiatry 1985;142:512-6


                                      Page 19 of 22
Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 21 of 23




6) The Treatment of Sexual Disorders: Concepts and Techniques of Couple Therapy, G
   Arentewicz and G Schmidt. Basic Books, New York, 1983. In American Journal of
   Psychiatry 1985;142:983-5
7) Gender Dysphoria: Development, Research, Management. BN Steiner (ed). Plenum
   Press, 1985 in Journal of Clinical Psychiatry, 1986
8) Gender Dysphoria: Development, Research, Management. BN Steiner (ed). Plenum
   Press, 1985 in Contemporary Psychology 1986:31:421-2 [titled, The Limitations of
   Science, the Limitations of Understanding]
9) Psychopharmacology of Sexual Disorders by M Segal (ed) John Libbey & Co Ltd,
   London, 1987 in American Journal of Psychiatry 1987;144:1093
10) “The Sissy Boy Syndrome” and the Development of Homosexuality by R Green.
    Yale University Press, New Haven, 1987. In American Journal of Psychiatry
    1988;145:1028
11) Male Homosexuality: A contemporary psychoanalytic perspective by RC Friedman,
    Yale University Press, New Haven, 1988 in Journal of Clinical Psychiatry
    1989;50:4, 149
12) Sexual Landscapes: Why we are what we are, why we love whom we love. By JD
    Weinrich, Charles Schribner’s Sons, New York, 1987 in Archives of Sexual
    Behavior 21 (3):323-26, 1991
13) How to Overcome Premature Ejaculation by HS Kaplan, Brunner/Mazel, New York,
    1989 in Journal of Clinical Psychiatry 51(3):130, 1990
14) Clinical Management of Gender Identity Disorders in Children and Adults R.
    Blanchard, BN Steiner (eds) American Psychiatry Press, Washington, DC, 1990. In
    Journal of Clinical Psychiatry 52(6):283, 1991
15) Psychiatric Aspects of Modern Reproductive Technologies. NL Stotland (ed)
    American Psychiatric Press, Washington DC, 1990. In Journal of Clinical Psychiatry
    1991;52(9):390
16) Homosexualities: Reality, Fantasy, and the Arts. CW Socarides, VD Volkan (eds).
    International Universities Press, Madison, Connecticut, 1990. In Journal of Clinical
    Psychiatry 1992;(10)
17) Reparative Therapy of Male Homosexuality: A New Clinical Approach. J Nicolosi,
    Jason Aronson, Northvale NJ, 1992. In Contemporary Psychology 38(2):165-6, 1993
    [entitled Is Evidence Required?]
18) Male Victims of Sexual Assault, GC Mezey, MB King (eds) Oxford University
    Press, New York, 1992. In Journal of Clinical Psychiatry 1993;54(9):358,
19) AIDS and Sex: An Integrated Biomedical and Biobehavioral Approach. B Voeller,
    JM Reinisch, M Gottlieb, Oxford University Press, New York, 1990. In American
    Journal of Psychiatry


                                  Page 20 of 22
Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 22 of 23




20) Porn: Myths for the Twentieth Century by RJ Stoller, Yale University Press, New
    Haven, 1991. In Archives of Sexual Behavior 1995;24(6):663-668
21) Sexual Dysfunction: Neurologic, Urologic, and Gynecologic Aspects. R
    Lechtenberg, DA Ohl (eds) Lea & Febiger, Philiadelphia, 1994. In Neurology
22) The Sexual Desire Disorders: Dysfunctional Regulation of Sexual
23) Motivation. HS Kaplan Brunner/Mazel, New York, 1995. In Neurology
    1996; 47:316
24) Femininities, Masculinities, Sexualities: Freud and Beyond. N. Chodorow. The
    University Press of Kentucky, Lexington, 1994. Archives of Sexual Behavior
    28(5):397-400,1999
25) Sexual Function in People with Disability and Chronic Illness:A Health
    Professional’s Guide by ML Sipski, CJ Alexander. Aspen Publishers, Gaitersburg,
    Md, 1997. In Journal of Sex Education and Therapy, 1998;23(2):171-2
26) Sexual Aggression by J Shaw (ed). American Psychiatric Press, Washington, DC,
    1998. In American Journal of Psychiatry, May, 1999
27) The Wounded Healer: Addiction-Sensitive Approach to the Sexually Exploitative
    Professional by Richard Irons and Jennifer P. Schneider. Jason Aronson, Northvale,
    N.J., 1999 in American Journal of Psychiatry 157(5):8-9,2000.
28) Culture of the Internet by Sara Kiesler (editor), Lawrence Erlbaum Associates,
    Mahway, New Jersey, 1997. 463pp in Journal of Sex Research in press, 2001
29) Psychological Perspectives on Human Sexuality. Lenore T. Szuchman and Frank
    Muscarella (editors), Wiley and Sons, New York, American Journal of Psychiatry,
    April, 2002
30) “How Sexual Science Operates” a review of Sex, Love, and Health in America:
    Private Choices and Public Policies. EO Laumann and RT Michael, editors. Chicago,
    University of Chicago, 2001 in Second Opinion, The Park Ridge Center for the
    Study of Health, Faith, and Ethics, 11:82-3, April, 2004.
31) Sexual Orientation and Psychoanalysis: Sexual Science and Clinical Practice.
    R.C.Friedman and J.I. Downey (eds). New York. Columbia University Press. in
    Archives of Sexual Behavior (2003) 31(5):473-474
32) Prozac on the Couch: Prescribing Gender in the Era of Wonder Drugs, Jonathon
    Michel Metzl. Duke University Press, Durham, 2003 in American Journal of
    Psychiatry, November, 2004.
33) Sex and Gender by M. Diamond and A.Yates Child Psychiatric Clinics of North
    America W. B. Saunders, Philadelphia, Pennsylvania, 2004, 268 pp in Archives of
    Sexual Behavior April 2007 on line publication in Dec.2006 at
    http://dx.doi.org/10.1007/s10508-006-9114-7
34) Getting Past the Affair: A program to help you cope, heal, and move on—together or


                                 Page 21 of 22
Case 1:20-cv-00184-DCN Document 57 Filed 06/25/20 Page 23 of 23




    apart by Douglas K. Snyder, Ph.D, Donald H. Baucom, Ph.D, and Kristina Coop
    Gordon, Ph.D, New York, Guilford Press, 2007 in Journal of Sex and Marital
    Therapy,34:1-3, 2007
35) Dancing with Science, Ideology and Technique. A review of Sexual Desire
    Disorders: A casebook Sandra R. Leiblum editor, Guilford Press, New York, 2010.
    In Journal of Sex Research 2011.
36) What is more bizarre: the transsexual or transsexual politics? A review of Men
    Trapped in Men’s Bodies: Narratives of Autogynephilic Transsexualism by Anne A.
    Lawrence, New York, Springer, 2014. In Sex Roles: a Journal of Research, 70, Issue
    3 (2014), Page 158-160, 2014. DOI: 10.1007/s11199-013-0341-9
37) There Are Different Ways of Knowing. A review of: How Sexual Desire Works:
    The Enigmatic Urge by Frederick Toates, Cambridge, UK, Cambridge University
    Press, in Sexuality and Cu1ture (2015) 19:407–409 DOI 10.1007/s12119-015-9279-
    0
38) The Dynamics of Infidelity: Applying Relationship Science to Clinical Practice by
    Lawrence Josephs, American Psychological Association, Washington, DC, 2018, pp.
    287, $69.95 in Journal of Sex and Marital Therapy
    10.1080/0092623X.2018.1466954, 2018. For free access:
    https://www.tandfonline.com/eprint/UgiIHbWbpdedbsXWXpNf/full
39) Transgender Mental Health by Eric Yarbrough, American Psychiatric Association
    Publications, 2018, Journal and Marital & Sexual Therapy,
    https://doi.org/10.1080/0092623X.2018.1563345 .




                                 Page 22 of 22
